Citation Nr: 0125514	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), emphysema, bronchitis, and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran's verified active duty is from March 8, 1974, to 
April 19, 1974.  He has additional documented periods of 
reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

This case was the subject of an August 2001 hearing before 
the undersigned Board member.


REMAND

During an August 2001 Board hearing, in describing his period 
of active duty, the veteran contended that while training to 
go to Southeast Asia he was exposed to chemical gas chambers, 
snow, and cold weather, resulting in upper respiratory 
problems and a fever.  He said that he had to go into the 
hospital for two weeks for upper respiratory problems during 
that time.  He said that at the end of the two weeks, someone 
gave him papers to sign to discharge him from service, and 
that he was discharged with his upper respiratory problem.  
The veteran's representative noted some entries in the 
service medical records which arguably corroborate some 
aspects of the veteran's statements.

Currently, the service medical records do not include records 
of the claimed two-week period of inpatient hospital 
treatment.

The veteran also testified during his Board hearing that 
immediately after discharge from service he had to go see a 
lung specialist.  He said that in April 1974, following 
discharge from service, the lung specialist treated him for 
respiratory problems for about six months, and that he has 
received treatment three to four times a year ever since.  He 
indicated that he had been receiving treatment from a lung 
specialist, Dr. W., in Dennison Texas, but the time frame of 
this treatment is not clear from his testimony.  The RO has 
obtained at least some of Dr. W's records of treatment of the 
veteran.  

By contrast, the prior testimony and medical records now 
associated with the claims file seem to indicate that the 
veteran's treatment for his current respiratory problems 
began in the middle or late 1990s.  See, for example, page 4 
of the April 2000 RO hearing transcript.

The veteran claims his current respiratory difficulties are 
associated with inservice respiratory problems.  The veteran 
has current upper respiratory disability, and the service 
medical records include references to upper respiratory 
infection.  In the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) [38 U.S.C.A. § 5103A(a)] shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Accordingly, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA should obtain any outstanding private or VA 
records of treatment for lung disability.  See 38 U.S.C.A. § 
5103A(c) (West Supp. 2001).  Also under the VCAA, VA should 
provide a medical examination and opinion.  38 U.S.C.A. 
§ 5103A(d)(1)) (West Supp. 2001). 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
specifically identify all VA, private and 
military records of treatment pertinent 
to his claim.  To the best of his 
ability, he should furnish the provider 
and dates of treatment for all claimed 
treatment.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

Assuming that the veteran continues with 
his contentions as reflected in his 
August 2001 Board hearing transcript, the 
records sought must include (but are not 
necessarily limited to) the claimed two-
week period of inservice hospital 
treatment for an upper respiratory 
infection, and the claimed records of a 
six-month period of private treatment 
from a lung specialist immediately 
following discharge from service, 
provided the veteran is able to furnish 
sufficiently detailed information to make 
practical a search for these records.

If the RO finds that such a search is not 
reasonable or practicable, the RO should 
inform the veteran of the reason for any 
such determination.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile. 

3.  Following the above development, the 
veteran should be scheduled for a VA 
medical examination by an appropriate 
specialist in order to determine the 
nature and etiology of any respiratory 
disorder present.  

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed.  All necessary tests should be 
performed.  The examiner should provide 
explicit responses to the following: 

(a) Identify the veteran's respiratory 
disabilities.   

(b) What is the degree of medical 
probability that any current respiratory 
disability found is causally related to 
service?

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures at once.

5.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.  No action is required of the veteran until 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for any scheduled 
examination may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




